YALLIANT, J.
— This is an appeal from an order of the circuit court overruling a motion to quash an execution.
The record before us shows, first, a motion by Flora C. Gawronski “to quash the execution issued on the judgment in the above styled cause, and to vacate said judgment” upon the ground that she was, at the time the judgment was rendered and still was when the motion was filed, a minor, and had no guardian, and there was *552no guardian ad litem appointed for her. That motion was overruled.
Then another motion was filed in the name of the minor, by J. W. Morrison who, it was averred, had been appointed “guardian of the person and estate” of the minor after the rendition of the alleged judgment, which motion was also to quash the same execution and vacate the judgment on the same grounds as stated in the former motion. The evidence in support of the motion is set out in the transcript of the record. That motion was also overruled and from that order this appeal was taken.
By the statements in the briefs of the counsel we are informed that the judgment to which the motions related was rendered in the circuit court in a suit wherein the State at the relation of the tax collector of Cape Girardeau county was plaintiff and John Gawronski and Flora Gawronski were defendants, the object of which was to collect the State and county taxes on certain real estate in the petition mentioned; that the summons was served on both defendants, but they did not appear, and the court rendered judgment against them for the taxes, amounting, to $46.65, and awarded a special execution to issue to sell the land to satisfy the judgment. But the record before us gives us no information as to the judgment or the petition on which it was founded.
Appellant contends that the judgment was invalid and the motion to set it aside and quash the execution ought to have been sustained because it was rendered against a. minor who had no guardian to represent her interests. Appellant also contends that the cause is within the jurisdiction of this court because the judgment sought to be vacated is for taxes, and therefore the consideration of the case involves the construction of the revenue laws of the State.
Since the record before us does not show what the suit was about or what the judgment was, we can take no cognizance of it. But, even if we resorted for informa*553tion to the statements in the briefs of counsel outside of the record, we can find no case that is within the jurisdiction of this court. A consideration of the motion to vacate the judgment and quash the execution on the ground that the appellant was only ten years old when the judgment was rendered does not involve a construction of the revenue laws of the State, neither is title to real estate involved. We have no jurisdiction of the case and it is therefore transferred to the St. Louis Court of Appeals.
All concur.